DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8 were originally filed on January 3, 2020.
	The amendment received January 22, 2020 amended claims 1, 4, and 7.
	The amendment received December 4, 2020 amended claims 1 and 2.
	Claims 1-8 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the species requirement is withdrawn. However, it is respectfully noted that applicants’ representative incorrectly elected “A” as the species when an election for each of A, B, and C was required.
Priority
	The present application is a 371 (National Stage) of PCT/CN2018/095539 filed July 13, 2018 which claims foreign priority to China 201710414334.7 filed June 5, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
	
	See paragraphs 11, 13, 55, and 61 which contain sequences without corresponding SEQ ID NOs:.

	Required response – Applicant must provide (if necessary):

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities: paragraph 28 – “Fig. A” should read “Fig. 4A” and “Figure B” should read Figure 4B; paragraph 29 – “Figure A”, “Figure B”, and “Figure C” should read “Figure 5A”, “Figure 5B”, and “Figure 5C”; paragraph 30 – “Figure A”, “Figure B”, and “Figure C” should read “Figure 6A”, “Figure 6B”, and “Figure 6C”; and paragraph 31 – “Figure A” should read “Figure 7A” and “Figure B” should read “Figure 7B”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “Wild-type cell-penetrating peptide penetratin derivatives” should read either “A cell-penetrating peptide penetratin derivative” or “A penetratin derivative” (see lines 3-4 which utilize “the penetratin derivative” and the preambles of claims 2, 3, 6, and 8).  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “of SEQ ID NO: 2” (see line 4) is unnecessary since “(SEQ ID NO: 2)” is after the variable penetratin seqeucne.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: commas are missing after SEQ ID NOs: 45, 47, 49, 51, 53, and 55 and “or” is missing between SEQ ID NO: 55 and SEQ ID NO: 57.  Appropriate correction is required.

Claims 2-8 are objected to because of the following informalities: the preambles should all match with present independent claim 1 or new independent claims should be written.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the claim should read “The penetratin derivative according to claim 1, characterized in that the penetratin derivative is connected through a chemical bond to form a covalent complex with a medicament having a diagnostic or therapeutic effect or modified on a surface of a drug delivery system containing diagnostic or therapeutic drugs.”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: the claim should read “The penetratin derivative of claim 3, wherein the drug delivery system is selected from the group consisting of liposomes, micelles, and nanoparticles.”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the claim should read “The penetratin derivative according to claim 1, characterized in that a non-covalent complex is formed by self-assembly with a biological macromolecular drug.”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: bevacizumab, ramucirumab, and conbercept should not be capitalized since these are the generic names.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bound of the present claims. The present claims utilize preambles to products, but contain what seem to be process steps. For example, present independent claim 1 reads “which can be used as an ocular absorption enhancer to achieve intraocular drug delivery through a non-invasive route”, present claim 3 reads “the intraocular administration through the intraconjunctival sac could promote drug absorption into the eye”, present claim 6 reads “the intraocular administration through the intraconjunctival sac could promote drug absorption into the eye”, and present claim 8 reads “the concentration applied to the eye”. If applicants wish to pursue product claims, the intended use/potential method steps may be turned into limitations regarding the structure or function of the product. If applicants wish to pursue method claims, then the preamble should recite a method and at least one active, positive method step should be present. See MPEP 2173.05(q).
If product claims are pursued, the following are suggested:
for claim 1: wherein the penetratin derivative is an ocular absorption enhancer which can achieve intraocular drug delivery through a non-invasive route;
for claim 3: wherein the penetratin derivative can promote medicament absorption into the eye when administered through the intraconjunctival sac; 
for claim 6: wherein the penetratin derivative can promote biological macromolecular drug absorption into the eye when administed through the intraconjunctival sac; and
for claim 8: wherein the penetratin derivative is at a concentration of 1nM-500M.
However, it is also respectfully noted that the functional language could be removed completely.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bound of the present claims. Claim 2 requires X1, X2, and X3 to be W while also requiring the penetratin derivatives are SEQ ID NOs: 45, 47, 49, 51, 53, 55, or 57. Thus, it is unclear if the penetratin derivatives are the specific SEQ ID NOs: or if residues 2, 8, and 9 (i.e. X1, X2, and X3) of SEQ ID NOs: 45, 47, 49, 51, 53, 55, or 57 are supposed to be W. If the latter is true, then the sequences would require specific SEQ ID NOs: (e.g. RWIKIWFWWRRMKWKK/SEQ ID NO: 45 with W at residues 2, 8, and 9 would require a specific SEQ ID NO:). The claim is further indefinite because SEQ ID NOs: 45, 47, 49, 51, 53, 55, or 57 so not have X1, X2, and X3. 

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bound of the present claims. Since the present claim is drawn to a product with a specific structure that would have a specific function, the use of “could” is unclear (e.g. is some other structure necessary for this function, etc.).

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "for example" (etc. at line 10) renders the claim indefinite because it is unclear whether the limitation(s) proceeding the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 1nM-500M, and the claim also recites 10nM-300M and 100nM-100M which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Claim 1 requires SEQ ID NO: 2 which is a penetratin derivative wherein residues 2, 8, and 9 are hydrophobic amino acids A, V, L, I, P, F, W, M, -aminobutyric acid, -aminopentanoic acid, -aminohexanoic acid, -aminoheptanoic acid, and combinations thereof. While present claim 2 requires X1, X2, and X3 to be W, the claim also requires the penetratin derivative to be SEQ ID NO: 45, 47, 49, 51, 53, 55, or 57 which do not have X1, X2, and X3. Therefore, it is unclear what is encompassed by the claim (see above 112, second rejection). If the claim only refers to SEQ ID NOs: 45, 47, 49, 51, 53, and 55 without additional modifications (e.g. residues 2, 8, and 9 are W), then the sequences fail to further limit independent claim 1. SEQ ID NO: 47 is wild type penetratin. SEQ ID NOs: 47, 49, and 55 have Q at residue 2/X1 (i.e. hydrophilic amino acid). SEQ ID NOs: 45, 49, and 53 have Q at residue 8/X2 (i.e. hydrophilic amino acid). SEQ ID NOs: 45, 47, and 51 have N at residue 9/X3 (i.e. hydrophilic amino acid). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Present SEQ ID NO: 57 is the only sequence that further limits present independent claim 1 and has W at residues 2, 8, and 9 (i.e. X1, X2, and X3).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to wild type penetratin (SEQ ID NO: 47) without significantly more. The claim recites wild type penetratin (SEQ ID NO: 47). This judicial exception is not integrated into a practical application because the claim is drawn to a product. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 2 is drawn to wild type penetratin (SEQ ID NO: 47) only. See the present specification and Eckert et al. U.S. Patent Application Publication 2010/0316643 – Table 4 (page 33, SEQ ID NO: 425). Please note: independent claim 1 was not rejected because SEQ ID NO: 2 is drawn to nonnaturally occurring variants (present SEQ ID NO: 47 fails to further limit present SEQ ID NO: 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. U.S. Patent Application Publication 2010/0316643 published December 16, 2010.
For present claim 2, Eckert et al. teach penetratin with 100% identity and the same length as present SEQ ID NO: 47 (please refer to the entire specification particularly Table 4 - page 33, SEQ ID NO: 425). Eckert et al. also teach penetratin in liposomes or nanoparticles, conjugated to antibodies, penicillin, cefuroxime, ceftazidime, vancomycin, erythromycin, or minocycline (please refer to the entire specification particularly paragraphs 3-5, 20, 31-34, 80, 85-108, 120-129, 155-173; Tables 5, 7).
Therefore, the teachings of Eckert et al. anticipate the presently claimed wild type penetratin.
	Please note: independent claim 1 was not rejected because SEQ ID NO: 2 is drawn to variants of penetratin not found in Eckert et al. (present SEQ ID NO: 47 fails to further limit present SEQ ID NO: 2).
Allowable Subject Matter
	The following claims would be considered allowable over the prior art.

	1. A penetratin derivative comprising the amino acid sequence of RX1IKIWFX2X3RRMKWKK (SEQ ID NO: 2) wherein X1, X2, and X3 are hydrophobic amino acids selected from the group consisting of A, V, L, I, P, F, W, M, -aminobutyric acid, -aminopentanoic acid, -aminohexanoic acid, -aminoheptanoic acid, and combinations thereof.

	2. A penetratin derivative of claim 1 comprising the amino acid sequence of RWIKIWFWWRRMKWKK (SEQ ID NO: 57).

	3. A penetratin derivative selected from the group consisting of SEQ ID NO: 45, SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 53, and SEQ ID NO: 55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dom et al., 2003, Cellular uptake of Antennapedia Penetratin peptides is a two-step process in which phase transfer precedes a tryptophan-dependent translocation, Nucleic Acids Research, 31(2): 6 pages.
	Lensink et al., 2005, Penetratin-Membrane Association: W48/R52/W56 Shield the Peptide from the Aqueous Phase, Biophysical Journal, 88: 939-952.
	Deshayes et al., 2008, Structural polymorphism of two CPP: An important parameter of activity, Biochimica et Biophysica Acta, 1778: 1197-1205.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658